Citation Nr: 1613158	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-39 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic lung disability, to include as due to exposure to asbestos or herbicides.

2.  Entitlement to service connection for scars of the bilateral legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969 and from September 2004 to April 2006.  The Veteran also served in the Reserves from September 1969 to September 1972 and from May 1990 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the issues on appeal in January 2015.  The issue of entitlement to service connection for scars of the bilateral legs is now before the Board for final appellate consideration.

The issue of a chronic lung disability, to include as due to exposure to asbestos or herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran incurred or aggravated scars of the bilateral legs during active duty.


CONCLUSION OF LAW

Scars of the bilateral legs were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a March 2007 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA and private post-service medical records, and the Veteran's own statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

In order to obtain any additional service treatment records, in January 2015 VA requested that the Veteran clarify the dates, by month and year, when his sustained scarring on his legs.  However, the Veteran did not respond.  Thus, VA has been unable to obtain potentially favorable service treatment records.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA conducted an examination in January 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the corresponding Disability Benefits Questionnaire (DBQ) of the VA examination is adequate, as it reflects a review of the Veteran's eFolder, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for scars of the bilateral legs.  The evidence does not show that the Veteran incurred or aggravated scars during active duty.

The Veteran has alleged that he was scarred when sutures were removed from his leg during a 30-day active duty assignment at Fort Lewis.  His service treatment records are negative for complaints, symptoms, findings or diagnoses of scars of the bilateral legs.  

A May 2008 VA plastic surgery resident consult report reflects that the Veteran had a biopsy taken from his right leg several years earlier.  The wound had healed but the scar was rather wide because the sutures were removed prematurely.  The Veteran wanted the scar revised.  In June 2008, the Veteran underwent a scar revision of the right calf.  The treatment notes stated that the Veteran inquired about a revision of another scar on his leg as well.

The January 2015 DBQ provides that the Veteran did not have a scar anywhere on the body, including the extremities.  The examiner stated that he or she had specifically asked the Veteran which scar he was claiming for disability.  The Veteran replied that "I'm not claiming any disability for my scar."  The Veteran could not find the scar that was discussed in his service treatment records.  

The Board finds that the January 2015 DBQ constitutes probative evidence against the Veteran's claim.  Even if the January 2015 DBQ provided an inaccurate recitation of the Veteran's statement (an assertion that neither the Veteran nor his representative has made), the fact remains that the current physical findings were negative for symptoms or findings of any scar on the Veteran's legs.  The DBQ was based on current examination results and a review of the medical record.  The examiner explained his or her opinion with references to the Veteran's current physical findings.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999).

The Board acknowledges the assertions by the Veteran in support of the claim for service connection.  He is competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran could competently report a scar, the most recent VA examination included the examiner's notation that the Veteran could not find the scar that was discussed in his service treatment records and indicated he was not claiming disability for a scar.  The Veteran has also failed to provide the requested clarification as to the dates when his sustained scarring on his legs.  

Absent proof of a current disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  However, in his initial claim, the Veteran referred to "unnecessary leg scars."  As he is competent to report the presence of leg scars, the Board would take that as evidence of scars at some time during the appeals period. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Nevertheless, there is no competent evidence relating any scars to the Veteran's service.  The recent VA examination did not include a nexus opinion, but there is no evidence upon which to base such an opinion.  The Veteran could not identify any scars he was claiming and in fact, indicated he was not making a claim for disability.   

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for scars of the bilateral legs is denied.  


REMAND

The Board's January 2015 remand requested that the Veteran be provided an examination to determine the nature and etiology of his lung disability.  

The Veteran was provided a VA lung examination in January 2015.  In the corresponding DBQ, the examiner answered "yes" to the question whether the Veteran had multiple respiratory conditions.  Later in the DBQ, the examiner asserted that "there exists no active and current diagnosis with relation to his lung."  The examiner did not explain this contradiction of current findings.  As a result, the Board finds that the January 2015 DBQ is inadequate.    

In light of the foregoing, the Board finds that the development requested by the Board's January 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in the present case additional development must be conducted.

Moreover, once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the January 2015 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence, the medical history, and the physical findings of the January 2015 VA examination (including those set forth above), the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran does have a current lung diagnosis.  In answering this question, the examiner should address and explain the contradictory physical findings on this point in the January 2015 DBQ, as identified above.

If it is at least as likely as not (50 percent or more likelihood) that the Veteran does have a current lung diagnosis, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's current disability, to include pulmonary nodules, was incurred during the Veteran's periods of active duty service from September 1966 to September 1969, from September 2004 to April 2006 or during a period of ACDUTRA.

In rendering this opinion, the examiner is asked to consider the following:

a.  The September 2004 Pre-Deployment Health Assessment that showed no pulmonary referral was needed.

b.  The January 2006 Post Deployment Health Assessment and related CT scan that showed cysts on the lungs.

c.  The June 2008 CT scan that identified micro and macro nodules in both lungs with an indication of subtle changes of centrilobular emphysema.

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


